     Case 2:19-cv-02502-JWL-GEB Document 25 Filed 04/27/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF KANSAS


DENISE CHIARELLI,                             )
                                              )
                                 Plaintiff,   )
                                              )          CIVIL ACTION
v.                                            )
                                              )          No. 19-cv-2502-JWL
SAM’S WEST INC., d/b/a                        )
OVERLAND PARK SAM’S CLUB,                     )
                                              )
                                Defendant.    )
                                              )


                                 ORDER OF DISMISSAL

        On April 27, 2020, the plaintiff filed an unopposed motion to dismiss with prejudice

(doc. 24). The court has reviewed the motion and finds that it should be granted.

        IT IS ORDERED BY THE COURT that plaintiff’s unopposed motion to dismiss with

prejudice (doc. 24) is granted and this case is dismissed with prejudice, with each party

bearing their own costs.

        IT IS SO ORDERED.

        Dated this 27th day of April, 2020 at Kansas City, Kansas.


                                          s/ John W. Lungstrum
                                          JOHN W. LUNGSTRUM
                                          UNITED STATES DISTRICT JUDGE
